DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second sets of grid elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not use the terminology electronically readable grid elements.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-15, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 contains new matter as it is drawn to subject matter which was not described in the specification at the time of filing.  Claim 1 has been amended to recite first and second sets of electronically readable grid elements, one fixed with respect to the barrel and one attached to the plunger shaft.  The specification at the time of filing does not appear to disclose two such sets usable together.  The specification discloses that  ([0072]).  In this embodiment the plunger is not disclosed as having a set of electronically readable grid elements on the plunger.  The Examiner would also note if members 94 are intended to be considered as a set of electronically readable grid elements this embodiment of the device is not elected.  As such it is not clear where support for the limitations is found in the specification.  As noted above the language in the amended claims is not found in the specification further making it unclear as to where support for the limitations is found in the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) in view of Almoumen (US 2018/0133400 A1) and Mandro et al. (US 2004/0135078 A1).
With regard to claims 1, 4, 5, and 10, Piehl et al. teach a plunger system for a measured delivery of a liquid medicament from a syringe of a type having a tubular barrel extending along an axis and terminating at a needle adapter and including a closely fitting plunger activated elastomeric piston, the plunger system comprising: a single-piece plunger shaft slidably received to move along the axis within the tubular barrel (exemplary Fig. 10 plunger 41 see piston at the distal end within barrel 48); at least one sensor element attached to the plunger shaft and adapted to communicate with an electronic sensor fixed with respect to the tubular barrel to provide direct measurement of motion of the plunger shaft along the axis with respect to the tubular barrel to provide an electronic signal indicating movement of the plunger shaft ([0156] a linear encoder is attached to the plunger shuttle which communicates with a sensor on the housing 62 to calculate the travel of the plunger, which can be used to calculate volume dispensed, and display that to the user, see display 90 in Fig. 9, [0155]); a motor unit including an electrical motor and driver adapted to engage the plunger shaft at multiple points of contact along the length of the plunger shaft to move the plunger shaft along the axis (Fig. 11 motor 151, driver 154 is part of the motor and contacts the plunger at multiple points of contacts along 155 which is taken as part of the plunger [0157]).  Piehl et al. teach a plunger shaft which is in contact with the driver but does not disclose the contact range extends within and outside the barrel.  However, Almoumen discloses an injector in which various systems can equivalently be used to 
With regard to claims 2 and 3, the proximal end of the plunger is flat (Fig. 10).  The syringe is capable of being removed from the housing and having the plunger directly pressed by thumb, additionally while in the housing the user’s fingers hold the barrel via the housing and the user’s thumb is capable of pressing the plunger via connection to the trigger.
With regard to claim 6, the diameter of the barrel is fixed and the area would necessarily be used to calculate volume.
With regard to claim 11, see [0157], the motor can be powered by a cable or battery which would both include electrical connection which connect to the motor and are taken as electrical connectors of the housing.

With regard to claim 14, the battery pack 152 is also considered as part of the motor unit.
With regard to claim 15, see Figs. 13A and 13B lever 127 engages the housing portions, when the housing is closed the motor is engaged with the plunger, when the lever is open the housing is open and the syringe and plunger may be removed to disengage the motor from the plunger.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Mandro et al. (US 2004/0135078 A1) as applied to claim 1 above, and further in view of Cane (US 2010/0057014 A1).
With regard to claims 20 and 22, Piehl et al. teach a device substantially as claimed but is silent as to how the piston is attached to the plunger and the material of the plunger.  However, Cane teaches a plunger for use in an injection device in which the plunger can be made of thermoplastic and attached to an elastomeric gasket via a variety of connections including a twist lock see Figs. 4f and 4g ([0045], [0069]-[0072]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic material and a twist lock connection in Piehl et al. as Cane teaches such are effective for the material and connection of a plunger and would yield the same predictable result.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Mandro et al. (US 2004/0135078 A1) as applied to claim 1 above, and further in view of Dlugos et al. (US 2006/0211912 A1).
With regard to claim 21, Piehl et al. teach a device substantially as claimed and that pressure may be sensed ([0208], [0209]) but do not specifically disclose a sensor between the piston and plunger.  However, Dlugos et al. teach a sensor located between the piston and plunger to sense the fluid pressure within the barrel (Fig. 37 426 positioned between 402 and 408, which ultimately also is detecting the pressure of 402 on 408).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor in Piehl et al. as in Dlugos et al. as this would yield the same predictable result of providing a pressure reading to ensure undesired fluid pressures are not applied.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Mandro et al. (US 2004/0135078 A1) as applied to claim 4 above, and further in view of Trombly et al. (US 2013/0204202 A1).
With regard to claim 23, Piehl et al. teach a device substantially as claimed but do not disclose a near field sensor to read a tag on the syringe.  However, Trombly et al. teach a housing to include a control module which can include a NFC 32 to read a tag 34 which transmits information regarding the type of fluid in the container to enhance safety by ensuring the proper fluid is delivered (Fig. 5, [0045], [0050]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a near field .

Claims 1-6, 10-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) in view of Almoumen (US 2018/0133400 A1) and Bohm (US 2008/0152507 A1).
With regard to claims 1, 4, 5, 10, and 19, Piehl et al. teach a plunger system for a measured delivery of a liquid medicament from a syringe of a type having a tubular barrel extending along an axis and terminating at a needle adapter and including a closely fitting plunger activated elastomeric piston, the plunger system comprising: a single-piece plunger shaft slidably received to move along the axis within the tubular barrel (exemplary Fig. 10 plunger 41 see piston at the distal end within barrel 48); at least one sensor element attached to the plunger shaft and adapted to communicate with an electronic sensor fixed with respect to the tubular barrel to provide direct measurement of motion of the plunger shaft along the axis with respect to the tubular barrel to provide an electronic signal indicating movement of the plunger shaft ([0156] a linear encoder is attached to the plunger shuttle which communicates with a sensor on the housing 62 to calculate the travel of the plunger, which can be used to calculate volume dispensed, and display that to the user, see display 90 in Fig. 9, [0155]); a motor unit including an electrical motor and driver adapted to engage the plunger shaft at multiple points of contact along the length of the plunger shaft to move the plunger shaft along the axis (Fig. 11 motor 151, driver 154 is part of the motor and contacts the plunger at multiple points of contacts along 155 which is taken as part of the plunger [0157]).  Piehl et al. teach a plunger shaft which is in contact with the driver but does not disclose the contact range extends within and outside the 
With regard to claim 2, see Fig. 10 see 41 extending out of the proximal end of barrel 48 and is manually moved via trigger 37.
 	With regard to claim 3, the proximal end of the plunger is flat (Fig. 10).  The syringe is capable of being removed from the housing and having the plunger directly pressed by thumb, additionally while in the housing the user’s fingers hold the barrel via the housing and the user’s thumb is capable of pressing the plunger via connection to the trigger.

With regard to claim 11, see [0157], the motor can be powered by a cable or battery which would both include electrical connection which connect to the motor and are taken as electrical connectors of the housing.
With regard to claims 12 and 13, see motor 151 which rotates gear 154 which engages with 155 (Figs. 11 and 12).
With regard to claim 14, the battery pack 152 is also considered as part of the motor unit.
With regard to claim 15, see Figs. 13A and 13B lever 127 engages the housing portions, when the housing is closed the motor is engaged with the plunger, when the lever is open the housing is open and the syringe and plunger may be removed to disengage the motor from the plunger.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Bohm (US 2008/0152507 A1) as applied to claim 1 above, and further in view of Cane (US 2010/0057014 A1).
With regard to claims 20 and 22, Piehl et al. teach a device substantially as claimed but is silent as to how the piston is attached to the plunger and the material of the plunger.  However, Cane teaches a plunger for use in an injection device in which the plunger can be made of thermoplastic and attached to an elastomeric gasket via a variety of connections including a twist lock see Figs. 4f and 4g ([0045], [0069]-[0072]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic material and a twist lock connection in Piehl et al. as Cane teaches such are .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Bohm (US 2008/0152507 A1) as applied to claim 1 above, and further in view of Dlugos et al. (US 2006/0211912 A1).
With regard to claim 21, Piehl et al. teach a device substantially as claimed and that pressure may be sensed ([0208], [0209]) but do not specifically disclose a sensor between the piston and plunger.  However, Dlugos et al. teach a sensor located between the piston and plunger to sense the fluid pressure within the barrel (Fig. 37 426 positioned between 402 and 408, which ultimately also is detecting the pressure of 402 on 408).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor in Piehl et al. as in Dlugos et al. as this would yield the same predictable result of providing a pressure reading to ensure undesired fluid pressures are not applied.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Bohm (US 2008/0152507 A1) as applied to claim 4 above, and further in view of Trombly et al. (US 2013/0204202 A1).
With regard to claim 23, Piehl et al. teach a device substantially as claimed but do not disclose a near field sensor to read a tag on the syringe.  However, Trombly et al. teach a housing to include a control module which can include a NFC 32 to read a tag 34 which transmits information regarding the type of fluid in the container to enhance safety by ensuring the proper .

Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments with respect to Mandro, as combined with Piehl et al. the detection element of Mandro would be fixed with respect to the barrel.  The claim does not recite the readable elements are distributed along a length of the tubular barrel as argued by Applicant.  Applicant argues the detection of Mandro is less precise, it is not clear how this is reflected in the claims.  Mandro is not relied upon to teach a drive engaging the plunger at multiple points of contact.  Regarding Applicant’s arguments with respect to Bohm, Applicant refers to a Figure of Bohm that is not relied upon in the rejection.  Further, the Examiner finds the plural elements identified by the Examiner read on the grid elements as there no recitation to the organization or structure of the grid.  The claim does not recite the readable elements are distributed along a length of the tubular barrel as argued by Applicant.  However, members 488 and 496 are mounted along the barrel on housing 422.  As the plates on the plunger move relative to the plates on the housing to determine the position the Examiner finds the relative position is sensed.  Applicant argues the detection of Bohm is less precise, it is not clear how this is reflected in the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783